DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 2/15/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claim 16 are withdrawn in view of the appropriate corrections filed.  

Claim Rejections - 35 USC § 112
3.	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the cancellation of the claim.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, and thus dependent claims 4-7, claim 15, and claim 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 15 and 16 each incorporate the subject matter of claim 1 and are thus addressed concurrently.  Each of the independent claims as amended now requires the following feature:
“the membrane disposed between the component and the elastomeric seal with compression directly exerted by the component and the elastomeric seal.”

The disclosure fails to provide support for such a feature.  Nowhere within the instant specification is there a written description of the feature presented.  Applicant cites P29, 30, 31, and 34 of the specification as support which are reproduced below from the PGPUB which corresponds to the specification as filed:

    PNG
    media_image1.png
    495
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    97
    428
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    419
    media_image3.png
    Greyscale

At best, P29-31 supports that there is a vent cover 160 (not recited in the instant claim set), the vent body 120 may include an internal recess with an internal flanged surface (also not recited in the claim set) upon which the elastomeric seal is supported, and the vent cover 160 may compress the components as a result of these structural entities and structural configuration.  Accordingly, P29-31 supports that as a result of the construct illustrated in Fig. 2 with the structural configuration as shown that there is a vent cover 160 compressing the components, the disclosure fails to provide support for the feature of “with compression directly exerted by the component and the elastomeric seal” as added to the claim.
	P34 as relied upon for support by Applicant is not germane to claim 1 as claim 1 is drawn to the embodiment involving a vent body configured to connect to a battery casing or a cell body (claim 1, line 3), whereas P34 is describing an embodiment (Figs. 3-4) in which the elastomeric seal, membrane 240, and component 250 are disposed within a battery casing or cell body which does not include a vent body.  Accordingly, P34 cannot support the amended feature, and furthermore, arguendo, even if it could, it does not provide support for the feature as amended.
	The Examiner has reviewed the remainder of the application as filed and there is not support for the feature as claimed such that it violates the written description requirement.
	Appropriate correction is required. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1, and thus dependent claims 4-7, claim 15, and claim 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15 and 16 each incorporate the subject matter of claim 1 and are thus addressed concurrently.  Each of the independent claims as amended now requires the following feature:
“the membrane disposed between the component and the elastomeric seal with compression directly exerted by the component and the elastomeric seal.”

The disclosure fails to provide support for such a feature as detailed in the rejection above under 35 U.S.C. 112(a)/first paragraph.  As a result of the lack of support for the feature, the structural requirement(s) implied of the feature as claimed are not clear rendering the claim indefinite.  For example, it is not clear what structure(s) and/or structural configuration is required for either or both of the component and the elastomeric seal such that they each achieve the result of directly exerting compression.  Do each of the component and the elastomeric seal require some form of structure (i.e., a projecting component?) to achieve the result claimed?  Is there additionally or alternatively a structural arrangement required of the entities presented in claim 1 that is not claimed that achieves the result obtained of the component and the elastomeric seal such that they are capable of directly exerting compression?
It is further not clear upon/on what compression is directly exerted by the component and the elastomeric seal as claimed.  Is the compression directly exerted on the vent body? On the membrane? On both? On one another?  On some other entity not recited in the claim?  It is also not clear if the compression directly exerted is an direct compression exerted individually by each of the component and the elastomeric seal upon alternative entities, or if the compression exerted is a combined compression that is exerted directly on the same entity/entities.
The language is in effect a functional limitation that must be evaluated and considered just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the art in the context in which it is used.  Functional language does not, in and of itself, render a claim improper; however, notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). 
As noted in MPEP 2173.05(g), the functional limitation appears to implicitly require additional structure(s) and/or structural requirements; however, the feature itself is not found with the disclosure such that the requirements of the claim are not clear from either of the specification or the claim terms.   As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The feature is a result obtained with no basis within the original disclosure such that one 
one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim thereby rendering the claim indefinite.
Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.

Claim Rejections - 35 USC § 102
8.	The rejection of claims 1-4, 6, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Fegely (US 2016/0190655) is withdrawn in view of the amendments filed. Any rejections pending from this are automatically withdrawn.
	The rejection of claims 1, 2, 4, 6, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Puhlick et al. (US 2005/0208369) is withdrawn in view of the amendments filed.  Any rejections pending from this are automatically withdrawn.
The rejection of claims 1, 2, 5-7, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Fossati et al. (US 6,120,931) is withdrawn in view of the amendments filed.  Any rejections pending from this are automatically withdrawn.
The rejection of claims 1, 4, 6, 16 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 4,636,446) is withdrawn in view of the amendments filed.  Any rejections pending from this are automatically withdrawn.
The rejection of claims 1, 3-5, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Hakarine (US 4,002,495) is withdrawn in view of the amendments filed.  Any rejections pending from this are automatically withdrawn.

Claim Rejections - 35 USC § 103
9.	Claims 1, 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Puhlick et al. (US 2005/0208369) in view of Streuer et al. (US 2012/0177962).
Regarding claim 1, Puhlick teaches a vent assembly 12 for a battery or an electrochemical cell (Fig. 1), the vent assembly 12 (Figs. 1-4; entire disclosure relied upon) comprising: 
a vent body (valve housing assembly 28) configured to connect to a battery casing or a cell body (Figs. 1-2; P18);
regulator body 40 (“a component”) disposed in the vent body (valve housing assembly 28) (P19-20);
a membrane 104 comprised of expanded polytetrafluoroethylene (ePTFE) (abstract, P27) and disposed in the vent body (valve housing assembly 28) between a vent opening 18 of the battery or the electrochemical cell and the component (Fig. 1), and that is configured to shield the regulator body 40 (“component”) from electrolyte solution of the battery or the cell (P24-27); and 
a seal (hollow vent body 72) disposed between the vent opening 18 and the membrane 104 (Figs. 1-2) and directly connected to the membrane 104 (P24:  membrane 104 has its outer peripheral edges molded in place within the interior wall portion of the lower ring shaped section 74 of vent body 72) body,
the membrane 104 being disposed between the regulator body 40 (“the component”) and the seal (hollow vent body 72) (Fig. 2 shows seal (hollow vent body 72) formed partially below membrane 104 such that the membrane 104 is disposed between the regulator body 40 and the seal 72) with compression directly exerted by the regulator body 40 (“the component”) [on at least O-ring 70 and/or vent body (valve housing assembly 28) given it is threaded to the matching threaded portion on the side walls of gas passageway 30 of the vent body (valve housing assembly 28) such that a gas tight seal is assured (P18-20)] and the seal 72 [on at least O-ring 86 and/or vent body (valve housing assembly 28) given it is threaded to the matching threads 84 on the interior side walls of the recessed opening of vent body (valve housing assembly 28) such that a gas tight seal is assured (P21)].  Compression being directly exerted by the regulator body 40 (“the component”) and the seal 72 (hollow vent body 72) is considered an inherent feature described by the overall construct taught by Puhlick including the respective threading nature of the components, as well as the O-rings that achieve the respectively taught gas tight seals by way of the respective threading of each of the regulator body 40 (“the component”) and the seal 72 (hollow vent body 72) with the vent body 28 (“valve housing assembly”) (P18-21).
The only deficiency of Puhlick with respect to the claimed subject matter is that the seal 72 (hollow vent body 72) which is taught as being formed of a molded plastic that seals the bottom of vent body (valve housing assembly 28) by being threaded to the matching threads 84 on the interior side walls of the recessed opening of vent body (valve housing assembly 28) with the goal of a gas tight seal (P18-21) is configured out of an elastomeric material such that it is an elastomeric seal as claimed.  
Streuer teaches analogous art of a lead-acid battery and that it is a known technique to provide a plug part, analogous to seal 72 (hollow vent body 72) of Puhlick, that is made from an elastomeric material, and particularly and advantageously used in in the overpressure region (P16) (i.e., in the same region of seal 72 (hollow vent body 72) of Puhlick).  MPEP § 2144.07 cites the following case law:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of seal 72 (hollow vent body 72) of Puhlick that of an elastomeric material given Streuer teaches is a known and advantageous technique to provide such an element out of an elastomeric material (P16), thereby providing the predictable results of increased ability for the seal 72 (hollow vent body 72) to achieve the gas tight seal desired by Puhlick (P18-21), and additionally given the courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07; case law above).
Regarding claim 4, Puhlick teaches the vent assembly 12 further comprising: a vent cover (annular elastomer band 58) configured to cover the vent opening of the battery or the electrochemical cell (P19 teaches the band 58 seals off the channels 48-50 during normal conditions and stretches), configured to connect to the vent body (valve housing assembly 28) (Fig. 2; P20), and that is disposed on the regulator body 40 (“component”) (Fig. 2).
Regarding claim 6, Puhlick teaches wherein the regulator body 40 (“component”) comprises a pressure valve (P18-30, 25), and wherein the membrane 104 is disposed between the vent opening of the battery or the electrochemical cell and the pressure valve (Figs. 1-2; entire disclosure).  
Regarding claim 16, Puhlick teaches a silver-zinc battery cell 10 (“an electrochemical cell assembly”) (Fig. 1) comprising:  
12an electrochemical cell (20, 22) (P16-17);  
a battery cell container 14 (“a body”) to contain the electrochemical cell (20, 22); and 
a vent assembly 12 according to claim 1.  

10.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Puhlick et al. (US 2005/0208369) in view of Streuer et al. (US 2012/0177962) as applied to at least claim 1 above, and further in view of  Fossati et al. (US 6,120,931).
Regarding claims 5 and 7, Puhlick teaches wherein the regulator body 40 (“component”) comprises a pressure valve (P18-30, 25), and wherein the membrane 104 is disposed between the vent opening of the battery or the electrochemical cell and the pressure valve (Figs. 1-2; entire disclosure).  Puhlick fails to thus disclose the component comprises a flame arrestor with the hydrophobic barrier 400 (“membrane”) disposed between the vent opening of the battery or the electrochemical cell and the flame arrestor (claim 5), or a combination thereof of pressure relief valve and flame arrestor with the hydrophobic barrier 400 (“membrane”) disposed between the vent opening of the battery or the electrochemical cell and the pressure valve and flame arrestor (claim 7).
In the same field of endeavor, Fossati teaches analogous art of a plug element 5 (“vent assembly”) for a battery or an electrochemical cell (Fig. 1, C1/L66-C2/L5), the plug element 5 (“vent assembly”) comprising both of an annular pressure element 96 (“pressure valve”) and PTFE membrane 94 (“a flame arrestor”) as described at C3/L1-3:  “Polytetrafluoroethylene is also a fireproof material and, when used in accumulators, does not therefore permit the propagation of flames into the accumulator from the exterior” (PC3/L1-3).    
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the vent body (valve housing assembly 28) of Puhlick with not only a pressure relief valve 200 as taught by Fegeley, but also a flame arrestor  adjacent thereto given Fossati teaches that both may be used in combination and provided adjacent thereto in an analogous location, wherein the combination of elements provides the predictable result of providing not only pressure relief via the pressure relief valve, but also preventing propagation of flames into the accumulator from the exterior by use of the flame arresting PTFE membrane 94.  

11.  	Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Puhlick et al. (US 2005/0208369) in view of in view of Streuer et al. (US 2012/0177962) and Hirose et al. (US 2012/0094182).
Regarding claims 15, Puhlick as modified by Streuer teaches a silver-zinc battery cell 10 (“an electrochemical cell assembly”) (Fig. 1) comprising:  
12an electrochemical cell (20, 22) (P16-17);  
a battery cell container 14 (“a body”) to contain the electrochemical cell (20, 22); and 
a vent assembly 12 according to claim 1 (the rejection of which is entirely incorporated in its entirety and not repeated here). 
Puhlick fails to explicitly teach the battery 10 comprises a plurality of electrochemical cells within the body/casing; however, such a configuration is well-known and routine in the state of the prior art.  For example, Hirose teaches analogous art of a battery, wherein Hirose teaches that in the instance that a desired voltage or capacity is greater than that which can be provided by a single cell, a plurality of cell chambers and cell groups are placed within each chamber and connected in series or parallel in order to provide a predetermined rated voltage or capacity (P63).  
Therefore, it would have been obvious to one having ordinary skill in the art the effective filing date of the invention to provide the battery 10 of Puhlick such that it comprises a plurality of electrochemical cells within the body/casing versus only a single cell given the configuration is taught by Hirose, and provides the predictable result of achieving a desired voltage or capacity than that provided by a single cell (P63).

12.	Claims 1, 5-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fossati et al. (US 6,120,931) in view of Hakarine (US 4,002,495).
Regarding claim 1, Fossati teaches a plug element 5 (“vent assembly”) for a battery or an electrochemical cell (Fig. 1, C1/L66-C2/L5), the plug element 5 (“vent assembly”) comprising (Fig. 2; C2/L6-C3/L4): 
a vent body (component L) configured to connect to a battery casing or a cell body;
an annular pressure element 96 and PTFE membrane 94 (“a component”) disposed in the vent body L;
a porous substrate 92 made of PP fibers that may be impregnated with PTFE (“a membrane comprised of PTFE”) disposed in the vent body L between a vent opening of the battery or the electrochemical cell and the component (Fig. 1), and that is configured to shield the component from electrolyte solution of the battery or the cell (C2/L63-64); and 
a seal 50 disposed in the vent body (component L) between the vent opening and the membrane 92 and directly connected to the membrane 92 (see Fig. 2 illustrating the direct contact), 
the membrane (porous substrate 92) being disposed between annular pressure element 96 and PTFE membrane 94 (“the component”) and the seal 50 with compression directly exerted by the component (96, 94) and the seal 50 as an inherent result of the described radial projection 100 on the periphery of the pressure element 96 which snap-engages in a complementary seat 102 formed in the internal wall of the tubular element/seal 50 as well as the projection 106 of seal 50 which engages 90/94 (C2/L35-48).
The only deficiency of Fossati is that seal 50 is specifically an elastomeric seal; however, Hakarine teaches analogous art of a vent assembly (Fig. 3-4) for a battery or an electrochemical cell (Fig. 1), the vent assembly comprising an analogous vent barrel 15 (same component as seal 50 of Fossatti) and used for the same purpose and that it should be made of a material with a sufficient degree of flexibility molded of plastic (i.e., an elastomeric material) to allow assembly into the frame (i.e., into vent body (component L) of Fosatti) (C2/L59- C3/L3; claim 1).  MPEP § 2144.07 cites the following case law:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of seal 50 of plug element 5 of Fossati that of a material having sufficient flexibility molded of plastic (i.e., an elastomeric material providing an elastomeric seal) given Hakamine teaches is a known technique to provide such an element out of such a material in order that the components may appropriately be assembled together (C2/L59- C3/L3; claim 1; not limited to entire disclosure), thereby providing the predictable results of increased ability for the seal 50 to achieve the shaped coupling as desired by Fossati (C2/L39-48), and additionally given the courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07; case law above).
Regarding claim 5, Fossatti teaches wherein the component (annular pressure element 96 and PTFE membrane 94) comprises a flame arrester (PTFE membrane 94) given Fossatti teaches, “Polytetrafluoroethylene is also a fireproof material and, when used in accumulators, does not therefore permit the propagation of flames into the accumulator from the exterior” (PC3/L1-3), and wherein the membrane 92 is disposed between the vent opening of the battery or the electrochemical cell and the flame arrester (PTFE membrane 94) (Fig. 2).  
Regarding claim 6, Fossatti teaches wherein the component (annular pressure element 96 and PTFE membrane 94) comprises a pressure valve 96, and wherein the membrane 92 is disposed between the vent opening of the battery or the electrochemical cell and the pressure valve 96 (Fig. 2).  
Regarding claim 7, Fossatti teaches wherein the component (annular pressure element 96 and PTFE membrane 94) comprises a flame arrester 94 and a pressure valve 96 given Fossatti teaches, “Polytetrafluoroethylene is also a fireproof material and, when used in accumulators, does not therefore permit the propagation of flames into the accumulator from the exterior” (PC3/L1-3), and wherein the membrane 92 is disposed between the vent opening of the battery or the electrochemical cell and the pressure valve 96 and the flame arrester 94..  
Regarding claim 16, Fossatti teaches a lead-acid accumulator (“an electrochemical cell assembly”) comprising:  
12an electrochemical cell (intrinsic to the described lead-acid accumulator) (C1/L7-30; Fig. 1); 
a body 2 to contain the electrochemical cell; and 
a vent assembly 5 according to claim 1.  

13.  	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fossati et al. (US 6,120,931) in view of in view of Hakarine (US 4,002,495) and Hirose et al. (US 2012/0094182).
Regarding claims 15, Fossatti as modified by Hakarine teaches a lead-acid accumulator (“an electrochemical cell assembly”) comprising:  
12an electrochemical cell (intrinsic to the described lead-acid accumulator) (C1/L7-30; Fig. 1); 
a body 2 to contain the electrochemical cell; and 
a vent assembly 5 according to claim 1 (the rejection of which is entirely incorporated in its entirety and not repeated here).
Fossati fails to explicitly teach the lead-acid accumulator (“battery”) comprises a plurality of electrochemical cells within the body/casing; however, such a configuration is well-known and routine in the state of the prior art.  For example, Hirose teaches analogous art of a valve regulated lead acid battery (the same type of battery taught by Fossati, although the claims are not limited thereto), wherein Hirose teaches that in the instance that a desired voltage or capacity is greater than that which can be provided by a single cell, a plurality of cell chambers and cell groups are placed within each chamber and connected in series or parallel in order to provide a predetermined rated voltage or capacity (P63).  
Therefore, it would have been obvious to one having ordinary skill in the art the effective filing date of the invention to provide the lead-acid accumulator (“battery”) of Fossati such that it comprises a plurality of electrochemical cells within the body/casing versus only a single cell given the configuration is taught by Hirose, and provides the predictable result of achieving a desired voltage or capacity than that provided by a single cell (P63).

Compact Prosecution Rejections of Claim 17
14.	The alternative compact prosecution rejections of claim 17 rejected under 35 U.S.C. 103 as being unpatentable over any of the following individual references:
Fegely (US 2016/0190655), or
	Puhlick et al. (US 2005/0208369), or
Fossati et al. (US 6,120,931), or
Lee (US 4,636,446), or
Hakarine (US 4,002,495)
in view of Morone et al. (US 2019/0097202) is withdrawn in view of the cancellation of the claim.

Response to Arguments
15.	Applicant’s arguments with respect to the claims have been fully considered.  All of the rejections under 102(a)(1) have been withdrawn, and in response to the amendments provided, new grounds of rejections are entered as detailed above. 
	Any pertinent arguments pertaining to the updated rejection of records are addressed below:
	1)  In Puhlick, as shown in Fig. 2, the membrane 104 is compressed by the protective cap 94 and by the molded plastic hollow vent body 72 but it is not in contact with the regulator body 40 which is considered by the examiner as being the component. The pressure regulator assembly 36 and the regulator body 40 are remote from the membrane 104. Therefore the pressure regulator assembly 36 cannot exert any direct pressure on the membrane 104. In addition, it can be seen on Figures 1 and 2 that there is a space ("gas passage way (30)) in the valve housing assembly 28. Due to the presence of this space, even if one considers that the regulator body 40 corresponds to the component according to the present invention, one can note that the membrane 104 is not directly compressed by the regulator body 40 of the pressure regulator assembly 36 (emphasis mine). 9Appln. No.: 16/725,669Further, Puhlick does not disclose an elastomeric seal. 
Claim 1 is therefore novel over Puhlick. 

	Response:  The claim fails to recite that component and the elastomeric seal directly exert compression on the membrane as argued.  Accordingly, Applicant’s arguments are not commensurate in scope with the claimed subject matter.  Arguendo, even if added to the claims, it is not clear that the claim would be supported under 35 U.S.C. 112(a)/first paragraph and the claim would be rejected under at least 35 U.S.C. 112(b)/second paragraph for omission of essential elements and their structural cooperative relationships (see the current rejection under 35 U.S.C. 112(a)/first paragraph in terms of what is recited in terms of a vent cover 160 compresses the entities and its corresponding structural relationships to the other elements).
Furthermore, the direct compression feature as presented is not supported by the instant disclosure as rejected under 35 U.S.C. 112(a)/first paragraph, and is also indefinite as rejected above under 35 U.S.C. 112(b)/second paragraph.  Lastly, the seal being an elastomeric seal is remedied by the secondary reference as applied above.  Accordingly, while the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Puhlick is withdrawn, the features as amended and presented are considered unpatentable over Puhlick et al. (US 2005/0208369) in view of Streuer et al. (US 2012/0177962) as detailed above in the updated rejection of record.
AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q251095 	2)  With respect to the Fossatti reference, in view of the amendments made to claim 1, the applicant notes the following differences between the vent plug of Fossati and the claimed vent assembly:  
1) the strip of plastic "L" is considered by the Examiner as a vent body. However, the applicant is rather of the opinion that vent body is the cylindrical portion 50 of the vent plug because it leads the gases from the inside of the battery container to the outside. The strip of plastic "L" is more like a cover which protects the vent plugs and which facilitates the simultaneous insertion or removal of the 5 or 6 vent plugs at the same time. 
2) The examiner considers that the cylindrical portion 50 of Fossati corresponds to the seal according to the present invention. However, the seal according to the invention has been now limited to an elastomeric seal. The cylindrical portion 50 of Fossati cannot be compared to an elastomeric seal. This difference is acknowledged by the examiner by not objecting to the novelty of the subject-matter of claim 3. Further, the cylindrical portion 50 of Fossati is not completely disposed in the strip of plastic "L". The cylindrical portion 50 and the conical portion which is at the bottom of the cylindrical portion extend below the strip of plastic "L". 

	Response:  With respect to argument 1, while other entities within Fossatti may also read on or be interpreted as the claimed vent body, it is the opinion of the Examiner that component L that has the form and function of a “vent body” (i.e., a structural body defining at least in part a vent), and meets all of the limitations set forth in the claim for the vent body is a proper interpretation thereof.   With respect to the elastomeric seal argument, please see the updated rejection of record and secondary references cited to meet the deficiency.  With respect to the emphasized argument of “completely disposed in the strip of plastic L” (vent body), Applicant’s arguments are not commensurate with that which is claimed (the claims do not require the elastomeric seal is completely disposed in the vent body as argued).  Accordingly, the argument is moot.

16.	With respect to the other prior art applied and argued, it is noted that Fegely (US 2016/0190655) as previously applied to all claims no longer reads on the claimed subject matter in view of the amendments provided, and does not appear capable of being remedied by a secondary reference(s) under 35 U.S.C. 103.
	The same cannot be said for each of Lee (US 4,636,446) and Hakarine (US 4,002,495).  While the references are no longer considered to be anticipatory under 35 U.S.C. 102(a)(1); each may still be applied as a primary reference in a 103 rejection in combination with other secondary references similar to how Puhlick and Fossatti are utilized above given the differences appear to simply be the material utilized for the seal and/or membrane (taught by at least one of the references cited by the Examiner above – see MPEP 2144.07), wherein the argument 3 as argued against Lee is not clear in terms of what claim limitation is being argued or not met (page 13 of the response filed), and the second argument against Hakarine is not clear in terms of “the splash baffle (relied upon for the claimed membrane) is not under compression” which is also not commensurate in scope with the claims.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729